UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1867


KAROLINA SORENSSON,

                    Plaintiff - Appellant,

             v.

DITECH FINANCIAL LLC/ GREENTREE,

                    Defendant - Appellee.



                                      No. 18-1871


KAROLINA SORENSSON,

                    Plaintiff - Appellant,

             v.

DITECH FINANCIAL, LLC, formerly d/b/a Green Tree Servicing, LLC,

                    Defendant - Appellee.




Appeals from the United States District Court for the Eastern District of North Carolina,
at Greenville. James C. Dever III, District Judge. (4:17-cv-00067-D; 4:18-cv-00042-D)


Submitted: December 18, 2018                               Decided: December 20, 2018
Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karolina Sorensson, Appellant Pro Se. Marc James Ayers, Birmingham, Alabama,
Jonathan Edward Schulz, BRADLEY ARANT BOULT CUMMINGS LLP, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Karolina Sorensson appeals from the district court’s order dismissing her civil

complaints challenging foreclosure proceedings under Fed. R. Civ. P. 12(b)(6). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.   Sorensson v. Ditech Fin. LLC, Nos. 4:17-cv-00067-D;

4:18-cv-00042-D (E.D.N.C., July 17, 2018).       We deny Sorensson’s motion for a

restraining order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           3